Memorandum. Since, as the Workmen’s Compensation Board indicated, the assault upon the claimant by the individual Rich-man was “ tantamount ” to an assault by his “ employer ”, the *879claim which resulted in the settlement was not a third-party "cause of action” under subdivision 5 of section 29 of the Workmen’s 'Compensation Law. Accordingly, the claimant was not required by that statute to obtain the approval of the carrier 'before compromising or settling his cause of action. And, in view of section 32 of the Workmen’s Compensation Law—which renders invalid an agreement by an employee “to waive his right to compensation” — the release given by the claimant did not bar the award made to him. The order of the Appellate Division should, therefore, be reversed and the award of the board reinstated. In reaching its determination, the board reserved for future decision the carrier’s alternative request for credit for the amount of $400 in case an award is made, and in deciding this appeal we do not pass upon that question.